DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to Applicant’s amendment filed on February 22, 2021.
Claims 1-19 are pending. 

Response to Amendment
Applicant’s amendments have fixed the deficiencies set forth in the previous Office Action hence the respective rejections/objections have been withdrawn, except for those rejections/objections if still maintained in this Office Action. 

Response to Arguments
Regarding Applicant’s arguments about the rejections for claims 1-19 under 35 U.S.C § 103, the arguments have been fully considered but are deemed unpersuasive.

Regarding independent claims 1, 10 and 15, Applicant argued in substance that (1) Leone teaches in [0002] merely a machine instead of energy storage units and lacks any description of individual efficiency curves of energy storage units; (2) Leone does not teach to determine efficiency curve of energy storage unit; (3) Leone teaches the power delivery from the battery instead of the efficiency of the battery; (4) claims have been amended to recite “electric power” to further distinguish from Leone which teaches to deliver mechanical power through motor 26; (5) Leone is not analogous art.

As per point (1), while Applicant is correct about Leone’s teaching in [0002], Applicant has overlooked the fact that Leone teaches an energy storage unit/battery and its associated efficiency in [0058], as described in the Office Action. The Office Action depended on Leone’s teaching in [0002] to teach that fuel and emissions are related to the generation of power, and depended on Leone’s teaching in [0058] to teach an energy storage unit/battery and its associated efficiency.
As per point (2), Kothuru teaches in [0015] to determine efficiency curve for each machine, and Leone teaches in [0058] to determine the efficiency of the energy storage unit based on the efficiency of the machine to charge it, therefore Leone’s teaching can be combined with Kothuru to teach to determine the efficiency curve of the energy storage unit based on the efficiency of the machine to charge it.
As per point (3), as described in the Office Action, Leone teaches in [0058] that “the controller may retrieve an estimated cost for the battery power (associated with the battery offset) assuming an average cycle efficiency for battery power that is generated from the engine. The controller may divide the efficiency of delivering power from the battery by the fuel cost plus the cost of power to charge the battery to get a battery power per dollar assessment". This teaches the efficiency of a battery power is based on the efficiency/cost of a machine to charge it. 
As per point (4), although, in Leone’s teaching, the battery 54 drives the motor 26 to deliver mechanical power, this does not change the fact that the battery 54 outputs electrical power. Therefore the added limitation “electric power” from the energy storage unit is also taught by the battery 54 in Leone’s teaching.
As per point (5), it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Leone teaches to use battery together with machines to generate power, and the efficiency/cost of the battery is determined by the efficiency of the machine to charge the battery. Kothuru teaches to use multiple machines to generate power, and to adjust the operations of machines based on their efficiency curves to achieve better overall total efficiency. Kothuru and Leone are all facing and solving a similar problem of how to use multiple power resources to generate power with better overall efficiency. Kothuru can learn from Leone’s teaching to use energy storage unit/battery together with machines to generate power and determine the efficiency of the battery based on the efficiency of the machine to charge the battery. 

Regarding depend claim 6, Applicant argued in substance that (1) “modifying Kothuru-Leone with Cameron so that the power system is connected to a grid would not enable cost and power generation to be optimized”; (2) “Cameron simply teaches that cost and power generation is optimized by having each energy-generating device operated optimally”; (3) people are not motivated to combine Kothuru, Leone and Cameron.
Examiner fully considered but respectfully traversed Applicant’s arguments. 
As per point (1), claim 6 adds additional limitations that the power system is connected to a power grid and the overall system efficiency optimization function further includes a term related to the direction of power transferring between the power system and the power grid. Kothuru-Leone do not teach the additional limitations. The Office Action depended on Cameron to teach a power system connected to a power grid and that the power can transfer between them bi-directionally. The combination of Cameron with Kothuru-Leone extends the power system of Kothuru-Leone to a grid-connected situation and motivates to modify the power system to accommodate the new situation. In other words, although the power system of Kothuru-Leone can still achieve efficiency optimization when not being connected to a grid, connecting the power system to a power grid motivates the system to modify itself to achieve 
As per point (2), Cameron teaches in [0025] “Described here is a system and method to distribute the electrical or electronic control throughout the generation system such that cost and power generation is adapted or optimized for a given application”. Therefore, “having each energy-generating device operated optimally” in Cameron’s teaching, does not preclude each device from being optimized based on the efficiency curves of devices in the system, to achieve better overall system efficiency. 
As per point (3), Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Cameron teaches in [0025] to optimize the cost and power generation of a power system connected to a power grid. Cameron’s this teaching suggests people with ordinary skills in the art to modify the power system of Kothuru-Leone to modify its optimization function to further include a term related to the direction of power transferring between the power system and the power grid. Doing so can help optimize the overall cost  of the system.

Applicant’s arguments for other claims, which depend on the argued patentability of claims 1, 10, 15 and 6, are also respectfully traversed by Examiner based on the reasons recited above.
Therefore, the rejections are maintained.

Information Disclosure Statement
The information disclosure statement filed 11/21/2017 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. It has been placed in the application file, but the information referred to therein has not been considered. This objection specifically refers to the Russian Search Report included in the IDS submitted on 2/24/2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
“efficiency curve determining unit” and “optimization handling unit” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
Since the corresponding different structures and embodiments described in the specification are only for exemplary illustration purpose and can be chosen or modified based on the spirit of the invention, the claimed “efficiency curve determining unit” has been construed as the structure shown as “ECD 41” in Figure 2 and described on line 25 page 7, in lines 1-10 page 13. The claimed “optimization handling unit” has been construed as the structure shown as “OH 42” in Figure 2 and described on line 26 page 7, lines 25-33 page 15, lines 23-30 page 16, line 2 page 18. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 10-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kothuru (US 2019/0267805 A1, provided in previous cited reference form, hereinafter as “Kothuru”) in view of Leone (US 2018/0022339 A1, provided in previous cited reference form, hereinafter as “Leone”). 

	Regarding claim 1, Kothuru teaches:
	A method of determining set points of machines and energy storage units in a power system, the method comprising the steps of:
	determining, during operation of the power system (system 10 in FIG. 1), current individual efficiency curves of machines ([0015]: “each generator has a different efficiency curve”), each such curve defining the efficiency of the corresponding machine ([0015]: “Many generators such as those of the system 10 have an efficiency curve describing regions of higher and lower efficiency”) or energy storage unit, where the efficiency of a machine is based on an amount of fuel required for delivering an amount of electric power ([0004]: “calculating an operating efficiency for each generator based at least in part upon the power output, fuel consumption, and operating capacity of each generator”), and where a current efficiency curve is obtained as a real-time estimation using current and historic power system data, and at a point in time of power system control ([0015]: “in addition to the preexisting efficiency curve the generator's sensors and gauges can be used to calculate efficiency in real time”),
	forming a function including at least one first expression, where the first expression is a sum of products, each product comprising including the electric power of a machine or energy storage unit times the individual efficiency of the machine or energy storage unit obtained from the corresponding current individual efficiency curve ([0020]: “The efficiency of the system can be … a weighted average calculated as the product of the efficiency in terms of a percent and the energy produced by each generator”. This teaches to to calculate the efficiency of the system, by forming a sum of products of power of each generator and the efficiency of the generator),
	determining a power demand of the system ([0016]: “The computation component 26 is configured to monitor the load on the motors 22 and the capacity of the generators and the operation of the VFDs 20 and to make adjustments based on the efficient operation of these devices”. This teaches to determine the power demand of the system form the motors, and adjust the operations of generators to meet the demand with high efficiency),
	optimizing the function subject to the condition that the sum of electric powers of the machines reach the power demand (FIG. 4 and [0024]: “If the check at 40 results in a different generator distribution that would be more efficient, then at 46 the new distribution is identified and executed”; Also FIG. 5 and [0025]: “A check is performed at 54 for one or more of the generators to determine whether or not the generator is exceeding capacity. If not, control passes to 56 to check the efficiency of the operation of the generator. At 56 control can pass to element 36 of FIG. 4 which process is described in detail above”. All these teach to optimize the output of generators to meet the power demand), and
	determining desired set points of the machines based on the optimization ([0024]: “If the check at 40 results in a different generator distribution that would be more efficient, then , and
	supplying the set points to the machines ([0024]: “… at 46 the new distribution is identified and executed. As described above, this can mean altering the load of one or more generators …”).
	Kothuru teaches all the limitations Kothuru does not teach some machines in the power system are energy storage units, wherein the efficiency of a machine is based on an amount of fuel and emissions required for delivering an amount of electric power, and the efficiency of an energy storage element is based on the efficiency of the machine used to charge the energy storage unit.
	However, it is a common knowledge that a fuel can generate harmful emission when consumed, and it is also a common knowledge that the energy to charge an energy storage unit may not be free and come with a cost of the fuel and emission to generate the electric energy. For example, Leone teaches in an analogous art:
	an amount of fuel and emissions required for delivering an amount of power ([0002]: “As a result, fuel efficiency is increased. … Furthermore, lowered combustion temperature with water injection may reduce NOx emissions, while a more efficient fuel mixture (less enrichment) may reduce carbon monoxide and hydrocarbon emissions”. This teaches fuel and carbon emissions are required to deliver power), and 
	the efficiency of an energy storage element is based on the efficiency of the machine used to charge the energy storage unit ([0058]: “Then the controller may retrieve an estimated cost for the battery power (associated with the battery offset) assuming an average cycle efficiency for battery power that is generated from the engine. The controller may divide the efficiency of delivering power from the battery by the fuel cost plus the cost of power to charge the battery to get a battery power per dollar assessment”. This teaches the efficiency of a battery power is based on the efficiency/cost of a machine to charge it).


	Regarding claim 2, Kothuru-Leone teach all the limitations of claim 1. 
	Kothuru further teaches:
	each efficiency curve defines the efficiency of the corresponding machine or energy storage unit as an efficiency that depends on the power of the machine or energy storage unit ([0004]: “calculating an operating efficiency for each generator based at least in part upon the power output”. This teaches the efficiency in the efficiency curve of a machine depends on the power output of the machine).

	Regarding claim 3, Kothuru-Leone teach all the limitations of claim 1. 
	Kothuru further teaches:
	the forming and optimization of the function is performed for the running machines and energy storage units that reach the power demand (FIG. 4 and [0024]: “If the check at 40 results in a different generator distribution that would be more efficient, then at 46 .

	Regarding claim 4, Kothuru-Leone teach all the limitations of claim 3. 
	Kothuru further teaches:
	the forming of a function and optimization is performed also for non-running machines and/or energy storage units and further including selecting the number of machines and/or energy storage units to be run based on said optimization ([0019]: “The change is to run G1 and G2 at 90% of capacity and reduce G3 to idle state or to shut off G3 altogether”. This teaches to optimize all the running and non-running generators and select the number of generators to be run based on the optimization).

	Regarding claim 5, Kothuru-Leone teach all the limitations of claim 4. 
	Kothuru further teaches:
	the number of machines and energy storage units is reflected by a second expression in the function including a number of products, each product including the cost of starting a machine and/or energy storage unit times a binary function of running or not running the machine and/or energy storage unit ([0020]: “The efficiency of the system can be … a weighted average calculated as the product of the efficiency in terms of a percent and the energy produced by each generator”; Also [0017]: “The driving parameter can be efficiency of the overall system, …. Another consideration is the energy and time cost of starting and stopping a generator”. All these teach to optimize all the running and non-running generators and select the number of generators to be run based on the optimization, and teach .

Claim 10 recites a set point determining device which implements the operation steps in the method of claim 1 with patentably the same limitations. Therefore claim 10 is rejected for the same reason as recited in the rejection of claim 1. 

Claims 11, 12 and 13 recite a set point determining device which implements the operation steps in the method of claims 3, 4 and 5 respectively with patently the same limitations. Therefore, claims 11, 12 and 13 are rejected for the same reasons recited in the rejections of claims 3,4 and 5, respectively. 

Claim 15 recites a computer program product to cause a set point determining device to implement the operation steps in the method of claim 1 with patently the same limitations. Therefore claim 15 is rejected for the same reason as recited in the rejection of claim 1. 

Claim 16 recites a method as in claim 3 with patently the same limitations. Therefore claim 16 is rejected for the same reason as recited in the rejection of claim 3. 

Claims 6, 14, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kothuru in view of Leone, and in further view of Cameron (US 2014/0285010 A1, provided in previous cited reference from, hereinafter as “Cameron”). 

	Regarding claim 6, Kothuru-Leone teach all the limitations of claim 1.
	But they don’t explicitly teach the power system is connected to a grid and the function further includes a third expression set out as a function of the power of the grid, which function 
	However, Cameron teaches in an analogous art:
	the power system is connected to a grid (AC power grid 250 in FIG. 2) and 
	a function of the power of the grid, which function is set as a first constant having one polarity for a first direction of power transfer between the power system and the grid and as a second constant having an opposite polarity or being zero for a second direction of power transfer between the power system and the grid ([0010-0011]: “the primary source of power to the DC bus is provided by controlled-energy power-generators ("CEPGs), such as a utility grid rectified power-generator”; “the grid-tie inverter would sell power back to the utility grid, and thus provide a power or cash credit for the given system owner”. All these teach that cost, as a function of the power of the grid, has positive polarity when power is supplied by the grid, and has negative polarity (i.e., gain/credit) when the power is transferred back to the grid).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kothuru-Leone based on the teaching of Cameron, to make the method wherein the power system is connected to a grid and the function further includes a third expression set out as a function of the power of the grid, which function is set as a first constant having one polarity for a first direction of power transfer between the power system and the grid and as a second constant having an opposite polarity or being zero for a second direction of power transfer between the power system and the grid. One of ordinary skill in the art would have been motivated to do this modification since it can help enable that “the cost and power generation is … optimized”, as Cameron teaches in [0025].



Claim 17 recites a method as in claim 6 with patently the same limitations. Therefore claim 17 is rejected for the same reason as recited in the rejection of claim 6. 

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kothuru in view of Leone, and in further view of Orban (US 2019/0115758 A1, provided in previous cited reference form, hereinafter as “Orban”). 

	Regarding claim 7, Kothuru-Leone teach all the limitations of claim 1.
	But they don’t teach investigating if sufficient power margins are present and only performing the optimization in response to the sufficient power margins being present.
	However, it is a common practice to operate a generator with enough margin. For example, Orban teaches in an analogous art:
	operate in response to the sufficient power margins being present ([0001]: “Several generators may operate in parallel to provide sufficient electrical power, perhaps including with enough margin to power …”. This teaches to operate the generator with enough power margins).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kothuru-Leone based on the teaching of Orban, to make the method to further comprise investigating if sufficient power margins are present and only performing the optimization in response to the sufficient power margins being present. One of ordinary skill in the art would have been motivated to do this modification since sufficient power margins guarantee success and safety of the operation.

Claim 18 recites a method as in claim 7 with patently the same limitations. Therefore claim 18 is rejected for the same reason as recited in the rejection of claim 7. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kothuru in view of Leone, and in further view of NAKAMURA (US 2013/0226458 A1, provided in previous cited reference form, hereinafter as “NAKAMURA”). 

	Regarding claim 8, Kothuru-Leone teach all the limitations of claim 1.
	But they don’t teach determining that maintenance is due for a machine and/or energy storage unit in response to a nominal efficiency curve of the machine and/or energy storage unit deviating from an original efficiency curve of the machine and/or energy storage unit with more than an allowed degree of deviation.
	However, NAKAMURA teaches in an analogous art:
	determining that maintenance is due for a machine and/or energy storage unit in response to a nominal efficiency of the machine and/or energy storage unit deviating from an original efficiency of the machine and/or energy storage unit with more than an allowed degree of deviation (FIG. 7 and [0090]: “Alternatively or additionally, in step S9, difference d between expected efficiency g(t.sub.n) and the achieved efficiency f(t.sub.n) at n.sup.th scheduled maintenance timing t.sub.n is compared with the threshold value M. If the difference d is greater than the threshold value M, the scheduled maintenance is performed (step S10)”. This teaches to conduct maintenance when the efficiency of the generator deviates from the original/expected efficiency by more than an allowed threshold).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kothuru-Leone based on the teaching of NAKAMURA, to make the method to further comprise determining that maintenance is due for a  .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kothuru in view of Leone and NAKAMURA, and in further view of Chaji (US 2019/0096301 A1, provided in previous cited reference form, hereinafter as “Chaji”). 

	Regarding claim 9, Kothuru-Leone-NAKAMURA teach all the limitations of claim 8.
	But they don’t teach the nominal efficiency curve is initially set as the original efficiency curve and is updated using the current efficiency curve, in response to the nominal efficiency curve during operation of the power system deviating from the current efficiency curve with more than an allowed degree of deviation.
	However, Chaji teaches in an analogous art:
	the nominal curve is initially set as the original curve and is updated using the current curve, in response to the nominal curve during operation of the device deviating from the current curve with more than an allowed degree of deviation (claim 15: “comparing the difference between the aging behaviors of said identified interdependency curve and said measured test OLED with a predetermined threshold, and iv) if said difference exceeds
said threshold, using the test OLED to obtain a new interdependency curve and updating
the library of interdependency curves stored with the display”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kothuru-Leone-NAKAMURA based on the teaching of Chaji, to make the method wherein the nominal efficiency curve is initially set as the . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CJC/
Charles Cai
Art Unit 2115




/THOMAS C LEE/            Supervisory Patent Examiner, Art Unit 2115